Citation Nr: 1409478	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-46 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for Paget's disease.

2.  Entitlement to service connection for subacute peripheral neuropathy of the bilateral upper extremities.

3.  Entitlement to service connection for subacute peripheral neuropathy of the bilateral lower extremities.

4.  Entitlement to service connection for a bilateral eye disorder.

5.  Entitlement to a rating in excess of 20 percent for internal derangement with traumatic arthritis of the right knee (right knee disability).

6.  Entitlement to a rating in excess of 20 percent for internal derangement with traumatic arthritis status post medial exploration of the left knee (left knee disability).

7.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to August 31, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from February 1958 to August 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In May 2012, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

With respect to the TDIU issue on appeal, during the course of the rating appeal for right and left knee disabilities, the Veteran alleged unemployability due to these disorders.  See e.g., Board hearing transcript at page 8.  See 38 C.F.R. § 3.156(b) (2013); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial rating for a disability).  See also Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001). 

In a December 2012 rating decision, the RO granted service connection for hypertension and degeneration of intervertebral disc, lumbar, claimed as back pain.  The RO's action represents a full grant of the benefits sought as to the Veteran's claims for service connection for back pain and hypertension.

In a March 2013 rating decision, the RO granted entitlement to a TDIU, effective from August 31, 2010.  As such, entitlement to a TDIU prior to August 31, 2010, is also on appeal in the present case. 

The Board notes that, after issuance of the RO's October 2012 supplemental statement of the case (SSOC), VA treatment records, dated from November 2012 to May 2013, were added to the Veteran's Virtual VA electronic file.  However, in a May 16, 2012 signed statement, the Veteran waived initial RO review of all records submitted as a result of his Board hearing.  As such, the Board may proceed to adjudicate his claims.  See 38 C.F.R. § 20.1304(c) (2013).

The matters of entitlement to service connection for subacute peripheral neuropathy of the bilateral upper extremities and a TDIU prior to August 31, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On May 16, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested as to the claims for service connection for subacute peripheral neuropathy of the bilateral lower extremities, and a bilateral eye condition, and to reopen his previously denied claim for service connection for Paget's disease.

2.  Flexion in the right knee is no worse than 110 degrees, and extension no worse than 0 degrees, with no more than moderate instability or subluxation in the right knee, even taking into account the Veteran's subjective complaints of pain, stiffness, and weakness.

3.  Flexion in the left knee is no worse than 95 degrees, and extension no worse than 0 degrees, with no more than moderate instability or subluxation in the right knee, even taking into account the Veteran's subjective complaints of pain, stiffness, and weakness.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant as to his request to reopen his previously denied claim of service connection for Paget's disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal by the appellant as to his claim of service connection for subacute peripheral neuropathy of the bilateral lower extremities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The schedular criteria for a rating in excess of 20 percent for internal derangement of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.27, 4.71a, Diagnostic Code (DC) 5257-5010 (2013).

4.  The schedular criteria for a rating in excess of 20 percent for internal derangement status post medial exploration of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.27, 4.71a, DC 5257-5010.

5.  Resolving all reasonable doubt in the Veteran's favor, the schedular criteria for an additional, separate, 10 percent evaluation, but no more, for traumatic arthritis of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DC 5003, 5260, 5261.

6.  Resolving all reasonable doubt in the Veteran's favor, the schedular criteria for an additional, separate, 10 percent evaluation, but no more, for traumatic arthritis of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DC 5003, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, in a May 16, 2012 signed statement, and during his May 16, 2012 hearing before the undersigned, the appellant withdrew his appeal of his claims for service connection for subacute peripheral neuropathy of the bilateral lower extremities, and a bilateral eye condition, and his request to reopen his previously denied claim for service connection for Paget's disease, and, hence, there remain no allegations of errors of fact or law for appellate consideration as to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and it they dismissed.






II. Increased Ratings

A. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability had worsened in severity would be helpful in establishing the increased rating claims.  The Veteran offered no testimony regarding his service connection claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Here, the Veteran was sent letters in April 2009 and May 2011 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The April 2009 and May 2011 letters provided notice as to how VA assigns an appropriate disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All reasonably identified and available VA and non-VA medical records were obtained.  A review of the Veteran's Virtual VA electronic file reveals VA treatment records, dated to May 2013, also considered by the Board in the increased rating claims on appeal.

The Veteran was afforded VA examinations in May 2009, May 2011, and July 2012, in conjunction with his increased claims and the examination reports are of record.  The examination reports are adequate for rating purposes.  The records satisfy 38 C.F.R. § 3.326 (2013). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examinations, and his oral and written statements in support of his claims.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

B. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.



Contentions

The Veteran contends that the current severity of his service-connected left and right knee disabilities warrants more than the currently assigned 20 percent ratings.  

During his May 2012 Board hearing, the Veteran testified that his ability to stand and walk was limited by knee pain and that he was unable to walk more than one block or 100 yards, or stand for more than 10 minutes.  See Board hearing transcript at pages 5-6.  His left knee hurt more than his right one, he occasionally used a cane to walk, and he tried to avoid stairs.  Id at 5.  The Veteran's left knee gave way approximately 2 to 3 times a week and his right knee rarely gave out, approximately once every 2 or 3 months.  Id. at 6.  He was not under any current treatment for his knees and took Aleve for knee pain.  Id.  

The Veteran sat in an aisle seat while flying to stretch his left knee, had to stop and stretch while driving, and had difficulty carrying heavy items.  Id. at 7-8.  He worked as an airport shuttle bus driver until June 2006 and retired because his knee gave way when he tried to help a passenger exit the bus.  Id. at 8.  The Veteran was unable to help passengers with luggage get on the shuttle bus.  Id. at 10.

Legal Criteria

In determining whether an increased rating is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The present appeal involves the Veteran's claim that the severity of his service-connected left and right knee disabilities warrants higher disability ratings.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2.  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2013).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (2013); 38 C.F.R. §§ 4.2, 4.6. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

The Veteran's statements describing the symptoms of his service-connected left and right knee disabilities are deemed competent evidence.  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

The record reflects that, in a March 1983 rating decision, the RO granted service connection for right and left knee disabilities and assigned 10 percent disability ratings under DC 5257-5010.  In a March 2008 rating decision, the RO increased his evaluation to 20 percent ratings for each knee.  The Veteran's current increased rating claim was received in February 2009.

In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  38 C.F.R. § 4.20 (2013).  Injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, with the residual condition added, preceded by a hyphen.  38 C.F.R. § 4.27.  In this case, DC 5257 evaluates other impairment of the knee-recurrent subluxation or lateral instability and DC 5010 evaluates traumatic arthritis.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

VA's policy is treated actually painful, unstable, or malaligned joints as warranting at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation applies to any service connected joint disability, not just arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. at 33, 43.

Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (2013).

Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved, with a 10 percent evaluation assigned for limited motion that is noncompensable under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, but in the absence of limitation of motion a compensable rating for degenerative arthritis can be assigned when there is X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups (10 percent), or X-ray evidence of the same with occasional incapacitating exacerbations (20 percent).  Id. 

Given the disability evaluations assigned the Veteran's knee disabilities, potentially applicable Diagnostic Codes provide ratings as follows.

Diagnostic Codes 5258 and 5259 provide rating criteria for dislocated and removal of semilunar cartilage, respectively.  See 38 C.F.R. § 4.71a, DCs 5258 and 5259 (2013).  Diagnostic Code 5258 provides that a 20 percent rating will be assigned when there is dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  A 20 percent rating is the highest disability rating provided by DC 5258. 

Under 38 C.F.R. § 4.71a, DC 5260 (2013), if flexion of the knee is limited to 45 degrees, a 10 percent rating is assigned.  If flexion of the knee is limited to 30 degrees, a 20 percent rating is in order and a 30 percent rating is warranted for limitation to 15 degrees. 

Under 38 C.F.R. § 4.71a, DC 5261 (2013), if extension of the knee is limited to 10 degrees, a 10 percent rating is assigned.  If extension of the knee is limited to 15 degrees, a 20 percent rating is in order.  A 30 percent rating is warranted for limitation to 20 degrees, a 40 percent rating warranted for limitation to 30 degrees, and a 50 percent rating warranted for limitation to 45 degrees. 

In a precedent opinion by the VA General Counsel, it was held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id. 

In another precedent opinion, the VA General Counsel held that separate compensable ratings may also be assigned in cases where the service-connected disability includes both arthritis and instability, provided, of course, that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).  In this regard, under Diagnostic Code 5257, impairment of the knee, manifested by recurrent subluxation or lateral instability, will be rated 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2013).

Facts

The RO received the Veteran's current claim for an increased rating in February 2009.  

VA medical records, dated from, 2008 to 2013, include the Veteran's complaints of knee pain that limited his ability to ambulate, for which a cane was issued (see April 2, 2010 VA medical record).

VA examination reports, dated in March 2008, May 2009, May 2011, and July 2012, reflect complaints of bilateral knee pain and stiffness that hindered his ability to walk or stand for prolonged periods.  His knees buckled intermittently and he fell a times.  The Veteran treated his knee pain with Tylenol and rest.  

In March 2008, the Veteran's gait was normal and his knees were tender, with crepitus.  Range of motion of his right knee was from 0 to 120 degrees (with pain at 140 degrees) and of his left knee was from 0 to 120 degrees (with pain at 130 degrees).  Joint function was additionally limited by pain after repetitive use, bilaterally, but not by fatigue, weakness, lack of endurance and incoordination, of 5 degrees.  

There was moderate instability of the Veteran's left knee upon anterior and posterior cruciate ligaments stability testing and slight instability on medial and lateral colleratal ligaments stability tests and medial and lateral meniscus tests.  There was no right knee instability.

The examiner noted subjective complaints of bilateral knee pain and objective evidence of pain on range of motion.  There was a positive Drawer sign on the left and crepitus on range of motion.  There was a left knee scar at the medial aspect of the left knee due to left knee surgery.  The effect of the Veteran's disabilities on his occupation was unknown.  The effect on his daily activities was that his left knee buckled intermittently while walking and he had difficulty with prolonged walking and climbing stairs.

The May 2009 VA examiner noted the Veteran's complaint of weakness and his muscles tightening up when walking; sometimes both knees gave out.  

On examination, the Veteran had a post superficial surgical linear scar on his left medial knee that was 6 centimeters (cm.) by 0.2 cm.  The scar was not painful and there was no skin breakdown.  The scar was not inflamed, there was no keloid formation, and it was not disfiguring.  The examiner noted that the Veteran had limitation of function that was not due to the scar, but was loss of motion of the left knee due to internal derangement, arthritis.  

The Veteran's gait was in small steps with a slight limp to the left.  He did not walk with an assistive device.  His knees had guarding of movement and swelling consistent with osteoarthritis.  There were no signs of edema, effusion, weakness, tenderness, redness, and heat.  There was no subluxation.  There was no locking pain and crepitus and no genu recurvatum in either knee.  Range of motion of his right knee was to 110 degrees (with pain at 105 degrees) and his left knee was to 95 degrees (with pain at 90 degrees).

Joint pain was additionally limited after repetitive use by fatigue, weakness, lack of endurance, incoordination and weakness but not pain.  There was no additional limitation in degree for either knee.  There was moderate instability of the Veteran's right knee on anterior and posterior cruciate ligaments stability testing and slight instability of his left knee.  Medial and lateral collateral ligaments stability test and the medial and lateral meniscus test were normal, bilaterally.  The examiner reported that the Veteran was retired and the effect of his knee condition on daily activity was ongoing pain, limited walking and left knee weakness and instability.

The May 2011 VA examiner noted that the Veteran treated his knee pain with over the counter analgesic cream every other day with a fair response.  The Veteran did not report flare-ups of knee pain nor any impact on his occupation or daily activities from the knee disabilities.  

Range of motion of the Veteran's knees was from 0 to 140 degrees, bilaterally.  There was no objective evidence of pain in the affected joint at rest and during active range of motion.  There was no decreased range of motion with repetitive motion and no pain, fatigue, weakness, lack of endurance, and incoordination.  There was also no evidence of edema, effusion, instability, tenderness, redness, heat, abnormal movement, guarding of movement, deformity, malalignment, drainage, or weakness.  His gait was normal.  There was no ankylosis and no instability on ligament testing.  The diagnosis was bilateral knee pain with no obvious physical examination abnormalities.

According to the July 2012 VA examination report, range of motion of the Veteran's right knee was from 0 to 115 degrees with pain at 100 degrees and his left knee range of motion was from 0 to 120 degrees, with pain at 105 degrees.  There was additional limitation of motion due to pain with repetitive testing, with bilateral knee flexion to 110 degrees.  He also had instability of station, disturbance of locomotion, weakened movement, incoordination, and pain on movement.

Analysis

Upon review of the probative evidence of record, the Board notes that there has been no finding of severe recurrent subluxation or lateral instability during the March 2008, May 2009, May 2011, or July 2012 VA examinations such as to warrant a 30 percent rating under DC 5257 in either the Veteran's right or left knee.  In March 2008, moderate posterior/anterior ligament instability and slight medial lateral instability of the left knee was noted, and moderate instability of the right knee was reported by the May 2009 examiner who found only slight posterior/anterior ligament instability in the left knee.  And, while the Veteran complained of instability in May 2011 and July 2012, there was no instability on clinical examination.  Therefore, a rating in excess of 20 percent is not warranted under DC 5257 for either the right or left knee. 

However, as noted above, VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257. VAOPGCPREC 23-97.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.  In Hicks v. Brown, 8 Vet. App. 417 (1995), the court noted that DC 5003 and 38 C.F.R. § 4.59 deem painful motion of a major joint or group of minor joints caused by degenerative arthritis that is established by X-ray evidence to be limited motion even though a range of motion may be possible beyond the point when pain sets in. 

The Veteran has x-ray evidence of osteoarthritis of the right and left knees.  This was reported by the July 2012 VA examiner and the July 2012 VA x-rays described findings suggestive of degenerative joint disease (bilateral knee arthrosis), although such was not reported by the May 2011 examiner.  The objective findings of the March 2008, May 2009, and July 2012 VA examiners represent no more than minimal loss of knee motion and do not meet the criteria for a compensable rating under DC 5260 or 5261.  

The Veteran had right knee flexion to 115 degrees with pain (to 100 degrees after repetitive motion) in 2012, and left knee flexion to 120 degrees with pain (to 105 degrees after repetitive motion).  At worst, extension was to 0 degrees with pain in 2012, bilaterally.  Even taking into account the Veteran's pain and loss of function, he did not exhibit flexion limited to 45 degrees or extension limited to 10 degrees at any time.  Regardless, resolving doubt in the Veteran's favor, a separate 10 percent rating for arthritis is warranted based on the reported x-ray findings and painful motion under 38 C.F.R. § 4.59 in the right and left knees.  Therefore, separate ratings of 10 percent, and no higher, are warranted under DC 5003.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. at 202. 

Accordingly, affording the Veteran the benefit of the doubt, under Diagnostic Code 5003, the arthritis and painful motion of the right and left knees warrant separate 10 percent ratings, but no higher, since the time the Veteran filed his claim for increased ratings in February 2009.  See 38 C.F.R. § 4.59.  The benefit of the doubt is resolved in the Veteran's favor to this limited extent.  38 U.S.C.A. § 5107(b).  

Finally, VA examiners have reported that the Veteran has a left knee surgical scar, but it is not painful, unstable, or greater than 39 square cm., such as to warrant a separate compensable evaluation.  See 38 C.F.R. § 4.118, DC 7801, 7802, 7804, 7505 (2013).

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. at 505.  However, the evidence reflects that the Veteran's symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.

Extraschedular and Other Considerations

The Board has also considered whether the Veteran's knee disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App.181, 182 (1998).  Here the Board has considered Mittleider and attributed all potentially service-connected symtoms to his service-connected knee disabilities before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The manifestations of the Veteran's disabilities include knee pain, stiffness, and instability.  The rating schedule contemplates these symptoms.  Diagnostic Codes 5257, 5003, 5260, 5251.  The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a TDIU as a result of that disabilities is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the record reveals that the RO granted a TDIU effective from August 31, 2010.  The matter of entitlement to a TDIU prior to August 31, 2010 is addressed in the remand below.









CONTINUED ON NEXT PAGE






ORDER

The appeal as to whether new and material evidence was received to reopen a claim for service connection for Padget's disease, is dismissed.

The appeal as to service connection for subacute peripheral neuropathy of the bilateral lower extremities, is dismissed.

The appeal as to service connection for a bilateral eye disorder, is dismissed.

A rating in excess of 20 percent for internal derangement of the right knee is denied.

A rating in excess of 20 percent for internal derangement status post medial exploration of the left knee is denied.

A separate 10 percent disability rating for traumatic arthritis of the right knee is allowed, subject to the law and regulations governing the payment of monetary benefits. 

A separate 10 percent disability rating for traumatic arthritis of the left knee is allowed, subject to the law and regulations governing the payment of monetary benefits. 


REMAND

The Veteran seeks service connection for subacute peripheral neuropathy of the bilateral upper extremities.  Service department records show that he served in the Republic of Vietnam from November 1966 to September 1967 and is presumed to have been exposed to Agent Orange.  38 U.S.C.A. §§ 1116 (West 2002); 38 C.F.R. § 3.307 (2013).

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and sub-acute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.307, 3.309(e) (2013).  

For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313 (2013). 

Service treatment records do not discuss treatment for a neurological disorder of the upper extremities.  The post service VA and non-VA medical records include peripheral neuropathy among the Veteran's active medical problems.  See August 9, 2010 VA clinical record.  

In April 1994, the Veteran was treated for a stroke at National Naval Medical Center, in Bethesda, Maryland, and reported some left-sided numbness.  

A February 19, 2009 VA outpatient record includes an assessment of peripheral neuropathy of unclear etiology but thought possibly related to myasthenia gravis or other neurological issue.  According to a February 18, 2010 VA neurology record, the Veteran had a history of a stroke in 1997 (1994) with left-sided weakness.  In 2001, he had distal weakness of his right upper extremity that, by 2004, progressed to myasthenia gravis.  This record indicates that results of a January 2007 private electromyography (EMG) performed at the University of California in Los Angeles (UCLA) revealed mild sensorimotor polyneuropathy.

An August 9, 2010 VA outpatient record includes peripheral neuropathy among the Veteran's active medical problems.  Recently, he was assessed with unspecified idiopathic peripheral neuropathy, according to a September 4, 2012 VA outpatient record.

Further, service connection is in effect for diabetes mellitus, type II, currently assigned a 10 percent disability rating.

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2013).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995)

Here the Board is of the opinion that the Veteran should be afforded a VA examination to determine the etiology of any bilateral upper extremity peripheral neuropathy found to be present.  38 U.S.C.A. § 5103(A)(d) (West 2002 & Supp. 2013).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Las Vegas, Nevada, dated since May 2013, should be obtained.

The March 2013 rating decision granted a TDIU from August 31, 2010.  Thus, the matter of entitlement to a TDIU prior to August 31, 2010 is for consideration.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2013) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d at 1378. 

TDIU is an element of all claims for an increased rating where the Roberson elements are present.  Rice v. Shinseki, 22 Vet. App. at 447.  A TDIU may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2013).

Prior to August 31, 2010, service connection was in effect for coronary artery disease with atrial fibrillation evaluated as 10 percent disabling from February 20, 2009, and as 60 percent disabling from March 5, 2010; left and right knee disabilities, each evaluated as 20 percent disabling; degeneration of intervertebral disc, lumbar, evaluated as 10 percent disabling; and hypertension, evaluated as noncompensable.  The Veteran's combined disability evaluation was 50 percent from September 6, 2007 and 80 percent from March 5, 2010.  Thus, prior to March 5, 2010, he did not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) (2013).

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be awarded on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b) (2013). 

The Board cannot grant a TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of Compensation and Pension for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Las Vegas, dated since May 2013, and from any additional VA and non-VA medical provider identified by him. 

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(e) (2013). 

2. Then, schedule the Veteran to undergo VA neurological examination performed by a physician with expertise to determine the etiology of any diagnosed upper extremity peripheral neuropathy disorder found to be present.  The claims file should be made available to the examiner prior to examination.  All indicated tests and studies should be performed, and all clinical findings reported in detail.

a. The examiner should determine if the Veteran has a diagnosed peripheral neuropathy disorder of the bilateral upper extremities.

b. If so, the examiner should indicate whether any diagnosed upper extremity peripheral neuropathy disorder is as likely as not (50 percent probability or greater) related to the Veteran's active service or the result of service-connected diabetes mellitus, type II, disability.

c. If not, is any diagnosed upper extremity peripheral neuropathy disorder at least as likely as not aggravated by service-connected diabetes mellitus, type II, disability?  If aggravated, what permanent, measurable increase in current upper extremity peripheral neuropathy disorder pathology is attributable to the service-connected diabetes mellitus, type II, disorder disability?

d. The examination report should include the complete rationale for all opinions expressed.

3. Refer the Veteran's case to a VA physician for an opinion as to whether, prior to August 31, 2010, the service-connected disabilities in combination (coronary artery disease with atrial fibrillation, left and right knee disabilities, lumbar back disability, and hypertension) would have prevented him from obtaining or retaining gainful employment (earnings above the poverty level for a single individual) consistent with his education and occupational experience.

The opinion provider should give reasons for the opinion.  If the Veteran is found able to have engaged in gainful employment during the relevant period, notwithstanding his service connected disabilities, the opinion provider should cite examples of the types of employment the Veteran would have been able to perform, prior to August 31, 2010.

4.  If the Veteran still does not meet the percentage requirements for TDIU prior to March 5, 2010, refer the claim to VA's Director of Compensation & Pension for adjudication in accordance with 38 C.F.R. § 4.16(b).

5.  If any benefit on appeal remains denied, the AOJ should issue a SSOC as to the matters of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and a TDIU prior to August 31, 2010.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
`
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


